DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, drawn to extraction device shown in Fig. Figs. 1A-G.
Species B, drawn to extraction device shown in Figs. 2A-B.
Species C, drawn to extraction device shown in Figs. 3A-B.
Species D, drawn to extraction device shown in Fig. 4.
Species E, drawn to extraction device shown in Figs. 6A-B.
Species F, drawn to extraction device shown in Fig. 7.
Species G, drawn to extraction device shown in Fig. 8.
Species H, drawn to extraction device shown in Fig. 9.
Species I, drawn to extraction device shown in Figs. 10A-E.
Species J, drawn to extraction device shown in Figs. 11A-B.
Species K, drawn to extraction device shown in Figs. 12A-B.
Species L, drawn to extraction device shown in Figs. 13A-B.
Species M, drawn to extraction device shown in Figs. 14A-C.
Species N, drawn to extraction device shown in Figs. 15A-B.
Species O, drawn to extraction device shown in Figs. 16A-E.
Species P, drawn to extraction device shown in Figs. 17A-B.
Species Q, drawn to extraction device shown in Figs. 18-23.
Species R, drawn to extraction device shown in Figs. 24-27.
Species S, drawn to extraction device shown in Figs. 28-29.
Species T, drawn to extraction device shown in Figs. 30-31 and 36-37.
Species U, drawn to extraction device shown in Figs. 32-33 and 38-39.
Species V, drawn to extraction device shown in Figs. 34-35 and 40.
Species W, drawn to extraction device shown in Figs. 41-52.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with different wire and covering structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  An extensive search of multiple classifications would have to be conducted and applicable art for the species would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bradley Wilson on 06/27/22 a provisional election was made without traverse to prosecute the invention of Species A, claims 45-46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47-64 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao (US 2007/0016225).
Regarding claim 45, an invention relating to endoscopic retrieval instruments, Nakao discloses (Figs. 6-9) an extraction device (300), comprising: a delivery shaft (308) having a lumen (310) and a distal end (312; Par. 0071); a first wire (318) forming a first arc [i.e. loop] and being positionable distal to the distal end of the delivery shaft while ends (see annotated figure below) of the first arc are at a distalmost end of the delivery shaft [Note, the ends will be at the distalmost end of the delivery shaft during deployment of the net system] (Par. 0076-0078); and a second wire (314) forming a second arc [i.e. smaller and coplanar with loop element 318] and being positionable distal to the distal end of the delivery shaft while ends (see annotated figure below) of the second arc are at the distalmost end of the delivery shaft [Note, the ends will be at the distalmost end of the delivery shaft during deployment of the net system] (Par. 0074 & 0077-078), wherein a distalmost extent of the first wire is distal to a distalmost extent of the second wire (Fig. 7), wherein the first wire and the second wire are separately retractable relative to the delivery shaft (Par. 0074).

    PNG
    media_image1.png
    352
    572
    media_image1.png
    Greyscale

Regarding claim 46, Nakao discloses the extraction device of Claim 45. Nakao discloses (Figs. 6-9) further comprising: a first guide (A, see annotated figure below) and a second guide (B, see annotated figure below) moveable along the first wire toward the distalmost extent of the first wire from a first position [i.e. fully deployed] to a second position [i.e. partially deployed such that some of elements 314  and 318 have been retracted into the shaft] more distal than the first position [i.e. mouth section (322) is slidabely disposed on the loop] (Par. 0072); and a cover (324) attached to the first guide and the second guide, wherein, while in the second position, the cover encompasses an outer cross-sectional dimension of each of (i) the first wire and (ii) the second wire [i.e. covers the bottom of the first and second wire] (Fig. 8; Par. 0072).

    PNG
    media_image2.png
    437
    430
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhindsa discloses a delivery shaft and first and second wires as substantially claimed in claim 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         	

	/C.U.I/               Examiner, Art Unit 3771